— Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered November 8, 2002, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*439Ordered that the judgment is affirmed.
The decision of whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see CPL 220.60 [3]; People v Sloane, 13 AD3d 400 [2004]; People v Raymond, 3 AD3d 587 [2004]). In this case, the Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty.
The defendant’s plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536 [1993]; People v Sloane, supra).
The defendant’s remaining contentions either are unpreserved for appellate review, not properly before this Court, or without merit. H. Miller, J.P., Cozier, S. Miller and Fisher, JJ., concur.